EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of December 4,
2017, by and between DELPHI AUTOMOTIVE PLC, a public limited company formed
under the laws of Jersey (“Aptiv”) and DELPHI TECHNOLOGIES PLC, a public limited
company formed under the laws of Jersey (“Delphi Technologies”). Each of Delphi
Technologies and Aptiv is referred to herein as a “Party” and collectively as
the “Parties”.

WITNESSETH

WHEREAS, Aptiv and Delphi Technologies have entered into that certain Separation
and Distribution Agreement, dated as of November 15, 2017 (the “Separation and
Distribution Agreement”), pursuant to which Aptiv and Delphi Technologies have
agreed that Aptiv will transfer the Delphi Technologies Business to Delphi
Technologies and distribute the shares in Delphi Technologies to the
shareholders of Aptiv on the terms and conditions set forth in the Separation
and Distribution Agreement;

WHEREAS, solely in order to facilitate the orderly transfer and continuation of
the Delphi Technologies Business and the operation of the Delphi Technologies
Business by Delphi Technologies for a transitional period not to exceed the
Term, Aptiv has agreed to, and has agreed to cause certain of its Affiliates to,
provide Delphi Technologies and its Subsidiaries certain administrative and
transition services;

WHEREAS, solely in order to facilitate the operation of the Aptiv Business by
Aptiv and its Affiliates, Delphi Technologies has agreed to, and has agreed to
cause its Subsidiaries to, provide Aptiv and its Affiliates certain
administrative and transition services during the Term;

WHEREAS, neither Delphi Technologies nor Aptiv intends, by the terms and
conditions hereof, to create an ongoing service relationship with the other with
respect to the Services for a duration of time exceeding the Term; and

WHEREAS, Delphi Technologies and Aptiv intend to terminate the Service
relationships contemplated hereby no later than expiration of the Term.

NOW, THEREFORE, in consideration of entering into the Separation and
Distribution Agreement and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. For purposes of this Agreement, capitalized terms shall have
the meaning set forth in the body of this Agreement or as set forth below in
this Section 1.1. To the extent any capitalized terms are not defined herein,
they shall have the meanings set forth in the Separation and Distribution
Agreement.

 

1



--------------------------------------------------------------------------------

“Cost” means, with respect to a Service, either (a) the monthly service fees and
other amounts set forth in Exhibit 2.1(a) or Exhibit 2.1(b) or (b) for Services
contained in Exhibit 2.1(a) or Exhibit 2.1(b) for which prices are specified as
“billed as incurred”, their actual cost based on the cost formula specified for
each Service in Exhibit 2.1(a) or Exhibit 2.1(b), including where applicable,
the increase in the monthly service fees for the relevant Service as provided in
Exhibit 2.1(a) or Exhibit 2.1(b) and the increase set forth in Section 2.3 of
the Agreement.

“Service” means (a) each service provided by Aptiv or its Affiliates to Delphi
Technologies or its Subsidiaries pursuant to Section 2.1(a), and (b) each
service provided by Delphi Technologies or its Subsidiaries to Aptiv or its
Affiliates pursuant to Section 2.1(b), in each case, as separately identified in
Exhibit 2.1(a) or Exhibit 2.1(b), as applicable.

“Service Provider” means (a) Aptiv or its applicable Affiliate, in connection
with Services provided by such Person pursuant to Section 2.1(a) of this
Agreement, and (b) Delphi Technologies or its applicable Subsidiary, in
connection with Services provided by such Person pursuant to Section 2.1(b) of
this Agreement.

“Service Recipient” means (a) Delphi Technologies or its applicable Subsidiary,
in connection with Services received by such Person pursuant to Section 2.1(a)
of this Agreement, and (b) Aptiv or its applicable Affiliate, in connection with
Services received by such Person pursuant to Section 2.1(b) of this Agreement.

ARTICLE 2

SERVICES

2.1 Types of Services.

(a) For up to twenty-four (24) months from the Distribution Date (the “Term”),
Aptiv will, and will cause certain of its Affiliates to, provide to Delphi
Technologies and its Subsidiaries certain Services, in each case: (i) only as
described in Exhibit 2.1(a) to this Agreement; (ii) only to the extent necessary
for the continued operation of the Delphi Technologies Business, in the ordinary
course consistent with past practice and the Level of Services existing during
the Service Baseline Period (except that, Aptiv and its Affiliates shall be
excused from performing to the extent that Services cannot be performed as a
result of: (x) Delphi Technologies’ or its applicable Subsidiary’s failure to
perform, or failure to cause to be performed, any necessary Excluded Services;
and (y) changes in the operation of the Delphi Technologies Business after the
Distribution Date); (iii) only as offered by Aptiv and its Affiliates to their
own operations at the time the applicable Services are provided under this
Agreement (provided that Aptiv and its Affiliates will not eliminate a Service
prior to the end of the Period set forth in Exhibit 2.1(a), unless otherwise
agreed in writing by the relevant Service Recipient, and will use commercially
reasonable efforts to provide the relevant Service Recipient at least thirty
(30) days advance notice of any significant changes); (iv) in a manner
consistent with that which Aptiv or its applicable Affiliate provided such
Services for or within its own organization or group during the Service Baseline
Period; and (v) for a period not to exceed the Term or such shorter period as
may be set forth in Exhibit 2.1(a) for a particular Service.

 

2



--------------------------------------------------------------------------------

(b) During the Term, Delphi Technologies will, and will cause its Subsidiaries
to, provide to Aptiv and its Affiliates, certain Services, in each case:
(i) only as described on Exhibit 2.1(b) to this Agreement; (ii) only to the
extent necessary for the continued operation of the Aptiv Business, in the
ordinary course consistent with past practice and the Level of Services as
existed during the Service Baseline Period (except that, Delphi Technologies and
its Affiliates shall be excused from performing to the extent that Services
cannot be performed as a result of: (x) Aptiv’s or its applicable Subsidiary’s
failure to perform, or failure to cause to be performed, any necessary Excluded
Services; and (y) changes in the operation of the Aptiv Business after the
Distribution Date); (iii) only as offered by Delphi Technologies and its
Affiliates to their own operations at the time the applicable Services are
provided under this Agreement (provided that Delphi Technologies and its
Affiliates will not eliminate a Service prior to the end of the period set forth
in Exhibit 2.1(b), unless otherwise agreed in writing by the relevant Service
Recipient, and will use commercially reasonable efforts to provide the relevant
Service Recipient at least thirty (30) days advance notice of any significant
changes); (iv) in a manner consistent with that which Aptiv or its applicable
Affiliate provided such Services for or within its own organization or group
during the Service Baseline Period; and (v) for a period not to exceed the Term
or such shorter period as may be set forth in Exhibit 2.1(b) for a particular
Service.

(c) In no event shall the Services include the following (collectively,
“Excluded Services”): (i) any services that are not expressly set forth in
Exhibit 2.1(a) to this Agreement, including those services set forth in Exhibit
2.1(c) (in each case, with respect to the Services provided to Delphi
Technologies or its Subsidiaries) or Exhibit 2.1(b) to this Agreement (with
respect to the Services provided to Aptiv or its Affiliates) as included
Services; and (ii) unless extended by the written agreement of Aptiv and Delphi
Technologies in accordance with Section 2.3 below, Services whose term has
expired in accordance with the terms of this Agreement.

(d) Service Provider shall not be obligated to perform or to cause to be
performed any Service in a manner that is materially more burdensome (with
respect to service quality or quantity) than analogous services provided by
Aptiv for or within its own organization or group (collectively referred to as
the “Level of Service”) during the six (6) month period preceding the
Distribution Date (the “Service Baseline Period”). A Service shall be deemed
materially more burdensome if, among other items, its usage or the resources
necessary to provide the Service exceed the usage or the resources required to
provide analogous services to Service Provider’s own organization during the
Service Baseline Period, or if Service Provider is required to hire new
employees, engage new contractors or make capital investments in respect of such
Service greater than the maximum number of employees or contractors dedicated at
any time to analogous services, or investments made by Service Provider with
respect to analogous services, during the Service Baseline Period. If Service
Recipient requests that Service Provider perform or cause to be performed any
Service that exceeds the Level of Service during the Service Baseline Period,
including any acquisition or upgrade of technology, software or information
systems, then the Parties shall cooperate and act in good faith to determine
(i) whether Service Provider will provide such requested higher Level of Service
and (ii) the Cost of providing such requested Higher Level of Service. If and to
the extent that the Parties determine that Service Provider shall provide the
requested higher Level of Service, then such higher Level of Service shall be
documented in a supplement to the Exhibits hereto, reflecting the scope of such
Service and the Cost thereof. Each such supplement, as agreed to in writing by
the Parties, shall be deemed part of this Agreement as of the date of such
written agreement and the Level of Service increases set forth in such written
agreement shall be deemed a part of the Services provided under this Agreement,
in each case subject to the terms and conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

(e) In the event that Delphi Technologies and Aptiv agree that for the provision
of local country Services it is necessary or desirable to enter into a local
contract, then, at the request of either Delphi Technologies or Aptiv, Delphi
Technologies or Aptiv shall procure that the applicable Service Provider and
Service Recipient in each such country shall execute a “Participation Agreement”
in a form materially consistent with the template attached hereto as Exhibit
2.1(e).

2.2 Additional Services.

(a) Both Parties, working together and using commercially reasonable efforts,
have attempted to identify and specifically enumerate in Exhibit 2.1(a) and
Exhibit 2.1(b) all Services necessary to be provided to Service Recipients in
order to ensure the uninterrupted operation of the Delphi Technologies Business
and the Aptiv Business following the Distribution Date.

(b) If a Service Recipient requires Excluded Services to support the continued
operation of the Delphi Technologies Business or the Aptiv Business, as
applicable, and a Service Provider is willing to consider providing such
services (the “Additional Services”), Aptiv and Delphi Technologies will
negotiate in good faith to determine if a Service Provider can provide the
Additional Services upon mutually agreed terms and conditions; provided,
however, that Service Provider shall have no obligation to provide Additional
Services unless and until it agrees to do so in writing and that if terms
satisfactory to the relevant Service Provider have not been agreed to within
thirty (30) days after commencing such negotiations, Service Provider shall have
no further obligation to negotiate with respect to such Additional Services.

(c) Other than as expressly agreed in writing by the Parties, and subject to
Section 2.3, in no event shall the provision of Additional Services pursuant to
this Section 2.2 extend the length of any Service otherwise provided under
Section 2.1, nor shall any Additional Service provided pursuant to this
Section 2.2 be provided beyond the end of the Term. In addition, unless
otherwise agreed in writing by the Parties, the performance of Excluded Services
or Additional Services, and the performance of any Services from and after the
scheduled date of expiration of the term for such Services set forth on Exhibit
2.1(a) or Exhibit 2.1(b) (as applicable), shall not create any obligations to
continue providing such Excluded Services, Additional Services or Services of
extended duration.

(d) In the event that due to extenuating circumstances, such as a need to
maintain the operation of the Delphi Technologies Business or Aptiv Business,
(i) either (x) Service Recipient requests any Additional Services or (y) Service
Provider notifies Service Recipient that it believes such Additional Services
are required and Service Recipient does not object to the provision of such
Additional Services in writing within five (5) Business Days (any such
Additional Service, an “Emergency Service”) and (ii) there is insufficient time
or opportunity (as determined Service Provider in its reasonable discretion) to
negotiate the price and terms of such Emergency Service in accordance with the
provisions hereof, then Service

 

4



--------------------------------------------------------------------------------

Provider may, in its sole discretion, elect to provide such Emergency Service
without the Parties’ prior agreement on the price and terms thereof. Until such
time as Service Provider and Service Recipient agree in writing to the price of
such Emergency Service, the price therefor shall be (x) cost thereof, as
determined by Service Provider in its reasonable discretion, plus (y) ten
percent (10%) of such cost. If Service Provider and Service Recipient have not
agreed in writing to the price of such Emergency Service within thirty (30) days
of such Emergency Service initially being provided to Service Recipient (or such
earlier time upon the request of either Party), then the price determination for
such Emergency Service shall be resolved as promptly as reasonably practicable
in accordance with the dispute resolution provisions hereof set forth in
Section 12.4.

2.3 Price of Services. Services shall be provided by a Service Provider, and
Service Recipient shall pay the relevant Service Provider for the Services, at
Cost, in accordance with Exhibit 2.1(a) or Exhibit 2.1(b), except that if a
Service Provider provides any Service at the request of or with the written
consent of the Service Recipient following the expiration of the term with
respect to such Service, in each case, as set forth on Exhibit 2.1(a) or Exhibit
2.1(b), the Cost of such Service shall be increased as follows: (a) for the
first three (3) months after the expiration of the term of such Service, the
Cost shall be increased by twelve and one-half percent (12.5%) above the Cost
set forth on Exhibit 2.1(a) or Exhibit 2.1(b), as applicable, (b) for the
following three (3) months, the Cost shall be increased by twenty-five percent
(25%) above the Cost set forth on Exhibit 2.1(a) or Exhibit 2.1(b), as
applicable, (c) for the following three (3) months the Cost shall be increased
by fifty percent (50%) above the Cost set forth on Exhibit 2.1(a) or
Exhibit 2.1(b), as applicable, and (d) thereafter the Cost shall be increased by
one hundred percent (100%) above the Cost set forth on Exhibit 2.1(a) or Exhibit
2.1(b), as applicable.

2.4 Terms of Payment.

(a) Generally. Any invoice for amounts owed by a Party to another hereunder
shall be paid by the relevant Service Recipient within thirty (30) days after
receipt of such invoice from Service Provider. For Services that include
variable costs, the respective Service Provider will provide the respective
Service Recipient with a reconciliation of amounts owed based on actual Services
provided during the preceding month. If the estimated amounts paid with respect
to Services that include variable costs exceed the actual amount owed with
respect to such Services provided during a given month, Service Recipient will
receive a credit for such excess amount paid in the next month’s invoice (or if
all Services have terminated, such amount shall be paid within thirty (30) days
after termination). Likewise, if the estimated amounts paid with respect to
Services that include variable costs are less than the actual amount owed with
respect to such Services provided during a given month, Service Recipient will
pay such deficiency as part of the next month’s invoice (that will include such
deficiency) or as part of the final invoice issued after all Services used by
Service Recipient have terminated. All payments under this Agreement shall be
made by electronic funds transfer of immediately available funds to such bank
account of the respective Service Provider as identified by Aptiv (for Services
provided by Aptiv or its Affiliates) or by Delphi Technologies (for Services
provided by Delphi Technologies or its Subsidiaries). All amounts due for
Services rendered pursuant to this Agreement shall be invoiced and paid in the
currency in which the rate for such Service is quoted, as set forth in Exhibit
2.1(a) or Exhibit 2.1(b).

 

5



--------------------------------------------------------------------------------

(b) Dispute Resolution. A Service Recipient may not withhold any payments to a
Service Provider under this Agreement, notwithstanding any dispute that may be
pending between the Parties, whether under this Agreement or otherwise (any
required adjustment being made on subsequent invoices). If there is a dispute
between a Service Recipient and a Service Provider regarding the amounts shown
as billed to a Service Recipient on any invoice, such Service Provider shall
furnish to the respective Service Recipient reasonable documentation to
substantiate the amounts billed, including listings of the dates, times and
amounts of the Services in question where applicable and practicable. Upon
delivery of such documentation, Service Recipient and Service Provider shall
cooperate and use commercially reasonable efforts to resolve such dispute among
themselves. If such disputing Parties are unable to resolve the dispute within
thirty (30) days of the initiation of such resolution procedures, and Service
Recipient believes in good faith and with a reasonable basis that the amounts
shown as billed to Service Recipient are inaccurate or are otherwise not in
accordance with the terms of this Agreement, then the Parties will resolve such
dispute pursuant to the general dispute resolution procedures set forth in
Section 12.4.

2.5 Disbursements. Advances. Any necessary disbursements to third party vendors,
employees (of a Service Recipient) or suppliers (including prepayments) to be
made by a Service Provider on behalf of a Service Recipient in connection with
the performance of the Services (“Disbursements”) will be included in the
invoice for the month in which such Disbursements will be paid. Notwithstanding
the foregoing, Disbursements greater than one hundred thousand U.S. Dollars
($100,000) per country that are due in a given month, must, at Service
Provider’s election, be paid in advance in order for the Services to be
provided. Service Provider shall provide Service Recipient with written notice
of any such projected Disbursements, including the projected due date for such
Disbursements. For a Service Provider to pay such Disbursements, a Service
Recipient shall transfer, on or before the projected due date of a Disbursement,
immediately available funds to a bank account identified by Service Provider.
For the avoidance of doubt, any and all amounts to be paid by Aptiv on behalf of
Service Recipient pursuant to the payroll function referred to in Exhibit
2.1(a), if any, shall be included in the Disbursements referred to herein and
Aptiv or its Affiliates will under no circumstances be liable to fund any such
payable to employees of Service Recipient unless Aptiv has received from Service
Recipient the funds necessary to enable Aptiv to make such Disbursement. If any
Service requires travel by a Service Provider, Service Recipient will be
notified in advance, and travel expenses will be separately billed.

2.6 Performance of Excluded Services. The relevant Service Recipient shall, at
its sole cost and expense, perform, or cause to be performed, all Excluded
Services which are necessary to its continued operation or the performance of
the Services by the applicable Service Provider(s); provided, however, that a
Service Recipient may elect not to perform, or cause to be performed, any
Excluded Service, if such nonperformance would not: (a) increase the Cost of any
Service provided by a Service Provider under this Agreement, a Participation
Agreement or a similar agreement between the Parties or their Affiliates;
(b) increase the resources required to perform any Service; or (c) result in any
increased liability exposure to any Service Provider or any of its Affiliates or
any other party other than a Service Recipient or its Affiliates.
Notwithstanding anything herein to the contrary, no Service Provider shall have
any obligation to perform any Service to the extent that such Service is
dependent in a material respect upon the performance of an Excluded Service that
a Service Recipient elects not to perform or cause to be performed.

 

6



--------------------------------------------------------------------------------

2.7 Correction of Processing Errors. Each Service Recipient is responsible from
and after the Distribution Date for: (a) the accuracy and completeness of all
data or information submitted by a Service Recipient to the applicable Service
Provider for processing or transmission in connection with the Services
(“Data”); and (b) any errors in and with respect to data or information obtained
from Service Provider to the extent caused by any inaccurate or incomplete Data
submitted by a Service Recipient.

2.8 Service Recipient’s Obligations.

(a) General. Service Recipient shall: (i) maintain in good operating condition
all equipment, software and operational features maintained or controlled by a
Service Recipient and used in the provision of, or necessary for the receipt or
delivery of, the Services, in a manner consistent with the practice for
maintenance of all equipment, software and operational features as of the
Distribution Date; (ii) appropriately enhance (i.e., improve or upgrade and not
fix or patch) any equipment, software and operational features maintained or
controlled by a Service Recipient, as may be necessary for such equipment,
software and operational features to be compatible with any systems used by the
applicable Service Provider after the Distribution Date in connection with
providing Services in a manner consistent with provision of such Services during
the Service Baseline Period, provided that: (a) within ten (10) days after the
applicable Service Provider has notified Service Recipient that an enhancement
is necessary in order to maintain the required compatibility, Service Recipient
shall develop and deliver to Service Provider a plan, for Service Provider’s
approval, to complete all such enhancements (at Service Recipient’s sole cost
and expense) within the time required by Service Provider; provided, further,
that where either Party believes that an enhancement will result in material
expenditure by Service Recipient, the Parties shall discuss in good faith the
proposed timing of any necessary enhancement with Service Recipient in an effort
to avoid unnecessary expense on the part of Service Recipient, provided that
Service Provider makes no assurances that timing considerations will be
accommodated, (b) Service Recipient shall complete such enhancements in
accordance with the plan approved by Service Provider and (c) if Service
Recipient has not implemented the enhancements necessary to permit it to receive
the relevant Services by the time Service Provider has notified Service
Recipient that the enhancements must be implemented, Service Provider shall have
no obligation to provide Services until Service Recipient has made the necessary
enhancements; (iii) be solely responsible for all costs and expenses, if any,
incurred by Service Recipient or Service Provider resulting from any termination
of a Service prior to the expiration of the term for such Service as set forth
on Exhibit 2.1(a) or Exhibit 2.1(b), as applicable, including any severance
costs and expenses incurred resulting or arising from or in connection with the
early termination of any Service; (iv) comply with any policies and reasonable
instructions provided by the applicable Service Provider that are necessary or
desirable for Service Provider to provide the Services in accordance with this
Agreement; (v) in the case of Delphi Technologies and its Subsidiaries, make
available to Aptiv the books and records that were transferred to Delphi
Technologies by Aptiv or its Affiliates pursuant to the Separation and
Distribution Agreement to the extent necessary for Aptiv or its Affiliates to
perform its obligations under this Agreement; (vi) be responsible for its
pro-rata share (as determined by Service Provider in its reasonable discretion)
of the costs of

 

7



--------------------------------------------------------------------------------

replacement, repair and maintenance of any equipment or other assets provided by
a Service Provider (and owned by a Service Provider or a third party) to a
Service Recipient which are necessary for the provision of Services hereunder;
(vii) be solely responsible for all costs and expenses associated with the
preparation of Service Provider’s systems for Service Recipient’s migration off
of those systems, including, but not limited to, the creation and installation
of redundant or alternative programs or systems, carve-outs, separations and
firewalls; and (viii) be solely responsible for all costs and expenses, if any,
incurred by Service Recipient or Service Provider associated with migration off
of Service Provider systems, including, but not limited to out-of-pocket costs
of data extraction, software licenses and system deinstallation.

(b) Monitoring of Replacement Programs. The relevant Service Recipient shall
provide updates as reasonably requested by Service Provider to allow the
relevant Service Provider to monitor the current status of Service Recipient’s
efforts to establish replacement or alternative programs and services in
substitution for all Services provided by the relevant Service Providers to
assure timely completion of such efforts.

2.9 Nature of Services; Limitations on Performance.

(a) The Parties acknowledge and agree that the Services are transitional in
nature. Service Recipient agrees to cooperate in good faith and to use
commercially reasonable efforts to effectuate a smooth transition of the
Services from Service Provider to Service Recipient (or its designee) as soon as
commercially practicable after the Distribution Date, but in any event before
the end of the Service period for such Service. The Parties agree to use
reasonable efforts to assist and cooperate in good faith with each other in
order to effectuate such transition of the Services from Service Provider to
Service Recipient (or its designee) in a timely and orderly manner.

(b) Nothing in this Agreement shall require Service Provider to perform or cause
to be performed any Service to the extent that Service Provider reasonably
believes that the manner of such performance would constitute (i) a breach,
violation or infringement of, or a default under, any of the terms, conditions
or provisions of any agreement, instrument, contract, obligation or undertaking
which was entered into by such Service Provider prior to the date of this
Agreement or (ii) a violation of any applicable Law. If Service Provider is or
becomes aware of any potential violation on the part of Service Provider,
Service Provider shall use commercially reasonable efforts to promptly advise
Service Recipient of such potential violation, and Service Provider and Service
Recipient will use their commercially reasonable efforts to jointly seek an
alternative that addresses such potential violation. The Parties agree to
cooperate in good faith and use commercially reasonable efforts to obtain any
necessary third party consents required under any existing contract or agreement
with a third party or under applicable Law to allow Service Provider to perform,
or cause to be performed, all Services to be provided by Service Provider
hereunder in accordance with the standards set forth in this Agreement. Without
limiting the foregoing, neither Party shall under any circumstance be required
to (and Service Provider shall not, without the prior written consent of Service
Recipient) pay or commit to pay any amount or incur any obligation in favor of
or offer or grant any accommodation (financial or otherwise, including any
requirements for the securing or posting of any bonds, letters of credit or
similar instruments, or the furnishing of any guarantees) to obtain any such
third party consent. Unless otherwise agreed in writing in advance by the
Parties, all reasonable

 

8



--------------------------------------------------------------------------------

out-of-pocket costs and expenses (if any) incurred by Service Recipient or any
of its Subsidiaries or, with Service Recipient’s prior written consent, Service
Provider or any of its Subsidiaries in connection with obtaining any such third
party consent that is required to allow Service Provider to perform or cause to
be performed such Services shall be borne solely by Service Recipient; provided,
however, that in the event Service Recipient does not consent to bear the
foregoing third-party consent fees payable by Service Provider or any of its
Subsidiaries, then Service Provider and its Subsidiaries shall be relieved of
their obligations to perform or cause to be performed any Services requiring
such consent. If, with respect to a Service, the Parties, despite the use of
such commercially reasonable efforts, are unable to obtain a required third
party consent, or the performance of such Service by Service Provider would
constitute a violation of any applicable Law, the Parties shall use commercially
reasonable efforts to develop an alternative arrangement that is reasonably
acceptable to each Party and that enables Service Provider to perform or cause
to be performed such Service or an analogous service without obtaining such
required third party consent or violating any applicable Law.

ARTICLE 3

CONSENTS; HARDWARE AND SOFTWARE

3.1 Required Consents. The applicable Service Provider shall use commercially
reasonable efforts to obtain any consents, approvals or amendments to existing
agreements of any Service Provider necessary to allow a Service Provider to
provide the Services to a Service Recipient (the “Consents”). The applicable
Service Recipient shall pay, or, at Service Provider’s request, reimburse
Service Provider for, the cost of obtaining the Consents and any fees or charges
associated with the Consents or with any transfers of computer equipment leases
or software licenses to a Service Recipient, including, but not limited to, any
additional license, sublicense, access or transfer fees. Service Recipient
acknowledges that there can be no assurance that Service Provider will be able
to obtain the Consents. In the event that any Consents are not obtained, upon
Service Recipient’s request, Service Provider will reasonably cooperate with
Service Recipient to identify, and if commercially feasible, to implement, a
workaround or other alternative arrangement for any affected Service(s),
provided that (i) Service Recipient shall be responsible for all fees and costs
associated with any such work-around or alternative arrangement, (ii) Service
Provider shall not be required to undertake any activities that increase, in any
material respect, the resources required of it to perform the Service(s), and
(iii) Service Recipient acknowledges that any such work-around or alternative
arrangement may adversely impact the standards for provision of the Services set
forth in Section 2.1(a), and Service Provider shall not be liable for any breach
of this Agreement that results from the adoption of any such work-around or
alternative arrangement.

3.2 Additional Hardware and Software. No Service Provider shall be obligated to
purchase, license, lease or otherwise obtain the right to use any hardware or
software in order to provide Services that exceed the level of such Services
during the Service Baseline Period. Service Recipient shall be responsible for
obtaining, at Service Recipient’s sole expense, any software or other licenses
it needs in order to receive the Services.

 

9



--------------------------------------------------------------------------------

ARTICLE 4

DATA AND THIRD PARTY ASSETS

4.1 All data provided by a Service Provider hereunder shall be in the form used
by the applicable Service Provider as of the Distribution Date, except to the
extent such form may be altered by modifications or enhancements of Service
Provider’s systems. Unless furnished to Service Provider by a Service Recipient,
all media upon which Service Recipient’s Data is stored is and shall remain the
property of Service Provider. Special reports and other non-conforming data
requests will be provided only if Service Provider and Service Recipient enter
into a separate agreement with respect thereto.

ARTICLE 5

SHARED FACILITIES

5.1 Shared Facilities.

(a) Aptiv shall provide Services relating to certain facilities as further
described in Exhibit 2.1(a) and Exhibit 5.1(a). In case of any conflict between
the terms and conditions set forth in Exhibit 2.1(a) and Exhibit 5.1(a), Exhibit
2.1(a) shall prevail.

(b) Delphi Technologies shall provide Services relating to certain facilities as
further described in Exhibit 2.1(b) and Exhibit 5.1(b). In case of any conflict
between the terms and conditions set forth in Exhibit 2.1(b) and Exhibit 5.1(b),
Exhibit 2.1(b) shall prevail.

ARTICLE 6

DISCLAIMER

6.1 EXCEPT FOR THE INDEMNITY EXPRESSLY SET FORTH IN SECTION 7.1, THE SERVICES
SHALL BE PROVIDED BY EACH SERVICE PROVIDER “AS-IS”, AND EACH SERVICE PROVIDER
EXPRESSLY DISCLAIMS TO THE FULL EXTENT PERMISSIBLE BY LAW ALL OTHER WARRANTIES,
WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AS TO THE NATURE OR STANDARD
OF THE SERVICES OR PRODUCTS OF THE SERVICES WHICH ANY OF THEM MAY PROVIDE
HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR
OF FITNESS FOR A PARTICULAR PURPOSE. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER DELPHI TECHNOLOGIES NOR ITS AFFILIATES, ON THE ONE
HAND, NOR APTIV NOR ITS AFFILIATES, ON THE OTHER HAND, SHALL BE LIABLE UNDER
THIS AGREEMENT TO THE OTHER FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES OR ANY LOST PROFITS OR DAMAGES
CALCULATED BASED ON A MULTIPLE OF PROFITS, REVENUE OR ANY OTHER FINANCIAL
METRIC, IN EACH CASE, ARISING IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY (OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM).

 

10



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION

7.1 Indemnification. Subject to the next sentence, Delphi Technologies and
Aptiv, as applicable, shall cause each Service Recipient to defend, indemnify
and hold the relevant Service Provider harmless from any and all Liabilities
suffered or incurred by Service Provider in connection with any and all demands,
audits, Actions and causes of action to the extent arising from or relating to:
(a) the Services provided to such Service Recipient pursuant to this Agreement;
(b) any actions taken by any Service Provider in connection with such Services
or this Agreement; (c) a Service Recipient’s failure to perform, or cause to be
performed, any Excluded Services; or (d) the actions of any employee,
representative or agent of a Service Recipient (including death, personal injury
and/or property damage), in each case except to the extent that such Liabilities
arose solely from the gross negligence or willful misconduct of any Service
Provider or their respective Representatives (any demands, audits, Actions and
causes of action to the extent arising under paragraphs (a) through (d) above, a
“Claim”). Delphi Technologies and Aptiv, as applicable, shall cause each Service
Provider to indemnify the applicable Service Recipient to the extent of
Liabilities caused by such gross negligence or willful misconduct; provided,
however, that each Party and its respective Service Providers’ aggregate maximum
liability to the other Party and its respective Service Recipients under this
Agreement shall not exceed the aggregate fees received by Aptiv and its
affiliated Service Providers pursuant to this Agreement.

Notwithstanding the foregoing, neither Party and its respective Service
Providers or Service Recipients, as applicable, shall have any liability to each
other under this Agreement arising from or relating to a Claim if the underlying
facts, event (or series of events) or circumstances underlying the Claim have
had an adverse effect on both Parties and/or their respective Service Providers
or Service Recipients, as applicable (regardless of whether such facts, event
(or series of events) or circumstances gave rise to a Claim in favor of the
other Party).

7.2 Sole and Exclusive Remedy. Each Party acknowledges and agrees that (i) the
indemnification provided in Article 7, and (ii) the specific performance
provided in Section 12.9 shall be the sole and exclusive remedies of the Parties
hereto and their Affiliates and their respective successors or assigns in
respect of any claim for Liabilities arising under or out of this Agreement.

7.3 Procedures. The provisions of Section 5.5 of the Separation and Distribution
Agreement shall apply to indemnification claims under this Agreement mutatis
mutandis.

ARTICLE 8

FORCE MAJEURE

8.1 Except for any payment obligations of either Party, in case a Service
Provider or Service Recipient shall be hindered, delayed or prevented from
performing its obligations under this Agreement (other than its payment
obligation), or if such performance is rendered impossible by reason of any
force majeure event including fire, explosion, earthquake, storm, flood,
drought, embargo, pandemic, wars or other hostilities, strike, lockout or other
labor

 

11



--------------------------------------------------------------------------------

disturbance, mechanical breakdown, governmental action, or any other cause that
is beyond the reasonable control of a Service Provider or Service Recipient,
then the Party so hindered, delayed or prevented shall not be liable to the
other Party for the resulting failure to carry out its obligations hereunder.

ARTICLE 9

TERM AND TERMINATION

9.1 Term. Unless earlier terminated pursuant to the provisions of this Article
9, or extended by written agreement of the Parties with respect to any one or
more of the Services, or parts thereof, this Agreement shall expire at the end
of the Term.

9.2 Termination for Default. If either Party fails to perform any of its
material duties or obligations pursuant to this Agreement and such breach is not
cured within fifteen (15) days, in the event such breach involves the payment of
money, or within thirty (30) days, with respect to any other breach, after
notice to such Party specifying the nature of such failure, the other Party may
terminate this Agreement in its entirety, or with respect to any or all of the
Services provided by such Party, upon further notice to the defaulting Party.

9.3 Termination for Convenience. A Service Recipient may terminate this
Agreement in respect of any or all of the Services provided to such Service
Recipient by a Service Provider, effective on the first day of any calendar
month, by providing a minimum of forty-five (45) days (or such longer period as
may be set forth in Exhibit 2.1(a) or Exhibit 2.1(b) with respect to a
particular Service) prior written notice to the applicable Service Provider in
the form of a Service cancellation notice in a form materially consistent with
the format attached as Exhibit 9.3 (“Cancellation Notice Form”); provided,
however, that if a Service Recipient provides such Cancellation Notice Form to
the applicable Service Provider with respect to any Service, Service Recipient
may not request Service Provider to provide such Service beyond the date
specified in such Cancellation Notice Form. Notwithstanding the foregoing, a
Service Recipient may not terminate this Agreement as set forth in this
Section 9.3 with respect to (i) a portion of (but not all of) a particular
Service nor (ii) with respect to a particular Service if such Service is
interdependent with other Services, unless all such interdependent Services are
simultaneously terminated. Notwithstanding a Service Recipient’s right to
terminate this Agreement with respect to any particular Service as set forth in
this Section 9.3, the relevant Service Recipient shall work with the relevant
Service Provider to develop a plan for the timing and coordination of the
orderly discontinuance of each Service and Service Recipient shall bear all
documented out-of-pocket costs and expenses incurred by Service Provider in
connection with such discontinuance of Service.

9.4 Effect of Termination.

(a) Upon: (a) the expiration or termination of this Agreement; (b) termination
of the provision of any Services pursuant to Section 9.2; or (c) the termination
of any Services pursuant to Section 9.3, the Parties shall pay all costs and
other sums owed to the other for the terminated Services provided or
reimbursement of excess payments through the date of such expiration or
termination on the payment terms set forth in Section 2.4; provided, that any
costs which are thereafter determined to be due and payable with respect to such
Services shall be invoiced to the owing Party and paid on the payment terms set
forth in Section 2.4.

 

12



--------------------------------------------------------------------------------

(b) Upon the expiration or termination of this Agreement in respect of a
Facility Transition Services listed in Exhibit 2.1(a), Delphi Technologies
shall, and shall cause the relevant Service Recipient to (i) complete the
removal of all its assets from Aptiv’s or its Services Providers’ premises at
the latest on the expiration or termination date of the relevant Facility
Transition Services, (ii) repair or reimburse Service Provider for repairing all
damage caused by any such removal and (iii) leave the applicable premises
broom-clean and in good order and working condition (ordinary wear and tear
excepted), provided that at the latest nine (9) months prior to the expiration
date of the relevant Facility Transition Service, Delphi Technologies shall
provide Aptiv with a reasonably detailed written plan describing the steps
leading to a vacation of the relevant premises occupied by the relevant Service
Recipient on the relevant termination or expiration date and, after delivering
such notice, shall provide monthly updates to Aptiv regarding plans to vacate
the premises. Any asset that is not removed from the relevant Aptiv’s or its
Service Providers’ premises in violation of this provision shall be deemed to be
abandoned by Delphi Technologies or its Services Recipients, as the case may be,
and may be disposed of, or scrapped by Aptiv or the relevant Service Provider,
at Aptiv’s or the relevant Service Provider’s discretion and at Delphi
Technologies’ or the relevant Service Recipient’s cost and expenses.

ARTICLE 10

CONFIDENTIALITY

10.1 All written confidential or proprietary information and documentation
clearly marked “Proprietary” or other similar marking and all employee and
payroll data or other information that would reasonably be understood to be
confidential (the “Confidential Information”) relating to either Party or its
Affiliates shall be held in confidence by the other Party or its Affiliates to
the same extent and in at least the same manner as such Party protects its own
confidential or proprietary information of a similar nature. Subject to the
exceptions provided in this Article 10, neither Party shall disclose, publish,
release, transfer or otherwise make available Confidential Information of the
other Party in any form to, or for the use or benefit of, any Person without the
other Party’s approval. Each Party shall, however, be permitted to disclose
relevant aspects of the other Party’s Confidential Information to its officers,
agents and employees and to the officers, agents and employees of its Affiliates
to the extent that such disclosure is reasonably necessary to the performance of
its duties and obligations or the exercise of its rights under this Agreement;
provided, that such Party shall take all reasonable measures to ensure that
Confidential Information of the other Party is not disclosed or duplicated in
contravention of the provisions of this Agreement by such officers, agents and
employees. The obligations in this Article 10 shall not: (a) restrict any
disclosure by either Party pursuant to any applicable Law of any Governmental
Authority (provided that the disclosing Party shall endeavor to give such notice
to the non-disclosing Party as may be reasonable under the circumstances); and
(b) apply with respect to information that: (i) is independently developed by
the other Party; (ii) becomes part of the public domain (other than through
unauthorized disclosure); (iii) is disclosed by the owner of such information to
a third party free of any obligation of confidentiality; or (iv) either Party
gained knowledge of, or possession of, free of any obligation of
confidentiality.

 

13



--------------------------------------------------------------------------------

ARTICLE 11

GOVERNANCE

11.1 TSA and Service Manager. Each of Aptiv and Delphi Technologies shall
designate a person within their respective organization to be the person
responsible for all matters relating to the consummation of this Agreement (the
“Delphi Technologies TSA Manager” and the “Aptiv TSA Manager”). The Parties may
also agree for one or more Services to designate a person responsible for all
matters and communication concerning the respective Service (“Service Manager”),
including for managing and coordinating the performance of the respective
Service. Aptiv and Delphi Technologies, and each Service Provider and Service
Recipient may change its designated TSA Manager or Service Manager from time to
time, and inform the respective other Party, Service Provider or Service
Recipient, as the case may be, in writing about such change.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Notices. All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service), or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 12.1):

if to Delphi Technologies, to:

Delphi Technologies PLC

5825 Innovation Dr.

Troy, MI 48098

Attention: Liam Butterworth, President and Chief Executive Officer

with a copy (which shall not constitute notice) to:

Delphi Technologies PLC

5825 Innovation Dr.

Troy, MI 48098

Attention: James Harrington, General Counsel

if to Aptiv, to:

Delphi Automotive PLC

5725 Innovation Dr.

Troy, MI 48098

Attention: Joseph Massaro, Senior Vice President and Chief Financial Officer

Facsimile No.: 1.248.813.2648

 

14



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Delphi Automotive PLC

5725 Innovation Dr.

Troy, MI 48098

Attention: David Sherbin, Senior Vice President, General Counsel, Secretary and
Chief Compliance Officer

Facsimile No.: 1.248.813.2491

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

12.2 Amendment and Waivers.

(a) No provisions of this Agreement shall be waived, amended, supplemented or
modified by a Party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of the Party against
whom such waiver, amendment, supplement or modification is sought to be
enforced.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

12.3 Expenses. Except as otherwise expressly provided herein, each Party shall
pay its own expenses incident to this Agreement and the transactions
contemplated herein.

12.4 Governing Law; Dispute Resolution; WAIVER OF JURY TRIAL.

(a) This Agreement (and any claims or disputes arising out of or related hereto
or to the transactions contemplated hereby or to the inducement of any Party to
enter herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the Laws of the State of New York,
irrespective of the choice of laws principles of the State of New York,
including all matters of validity, construction, effect, enforceability,
performance and remedies.

(b) Article IV of the Separation and Distribution Agreement shall apply to all
Disputes arising out of or relating to this Agreement, mutatis mutandis.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY BASED
UPON, RELATING TO OR ARISING FROM THIS AGREEMENT AND ANY OF

 

15



--------------------------------------------------------------------------------

THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER
OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.4(c).

12.5 Assignment; Successors and Assigns; No-Third Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns; provided, however, that no
Party may assign its respective rights or delegate its respective obligations
under this Agreement without the express prior written consent of the other
Party. Notwithstanding the foregoing, no such consent shall be required for the
assignment of a Party’s rights and obligations under this Agreement in whole in
connection with a change of control of a Party so long as the resulting,
surviving or transferee Person assumes all the obligations of the relevant party
thereto by operation of Law or pursuant to an agreement in form and substance
reasonably satisfactory to the other Party. Nothing herein is intended to, or
shall be construed to, prohibit either Party or any member of its Group from
being party to or undertaking a change of control. No provision of this
Agreement is intended to confer any rights, benefits, remedies or Liabilities
hereunder upon any person other than the Parties and their respective successors
and permitted assigns.

12.6 Counterparts; Effectiveness.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party and delivered to each
other Party.

(b) Each Party acknowledges that it and each other Party may execute this
Agreement by facsimile, stamp or mechanical signature. Each Party expressly
adopts and confirms each such facsimile, stamp or mechanical signature made in
its respective name as if it were a manual signature, agrees that it shall not
assert that any such signature is not adequate to bind such Party to the same
extent as if it were signed manually and agrees that at the reasonable request
of any other Party at any time it shall as promptly as reasonably practicable
cause this Agreement to be manually executed (any such execution to be as of the
date of the initial date thereof).

12.7 Entire Agreement. This Agreement and the exhibits, annexes and schedules
hereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties with respect to such subject matter other than those set
forth or referred to herein.

 

16



--------------------------------------------------------------------------------

12.8 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof or
thereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the Parties
shall negotiate in good faith in an effort to agree upon such a suitable and
equitable provision to effect the original intent of the Parties.

12.9 Specific Performance.

(a) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that any breach of this Agreement
would not be adequately compensated by monetary damages. The Parties agree that,
prior to the valid termination of this Agreement pursuant to Article 9, Delphi
Technologies, on the one hand, and Aptiv, on the other hand, shall, in the event
of any breach or threatened breach by Aptiv, on the one hand, or Delphi
Technologies, on the other hand, of any of their respective covenants or
agreements set forth in this Agreement, be entitled to equitable relief,
including an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Agreement, by the other, as applicable, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and agreements of the other under this Agreement. The Parties have specifically
bargained for the right to specific performance of the obligations hereunder, in
accordance with the terms and conditions of this Section 12.9.

(b) Each Party hereby agrees not to raise any objections to the availability of
the equitable remedy of specific performance when available pursuant to the
terms of this Agreement to prevent or restrain breaches of this Agreement by
such Party, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and agreements of such Party under this Agreement
in accordance with the terms of this Section 12.9. Any Party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with such order or injunction,
all in accordance with the terms of this Section 12.9. Each Party further agrees
that (i) by seeking the remedies provided for in this Section 12.9, a Party
shall not in any respect waive its right to seek any other form of relief that
may be available to such Party under this Agreement in the event that this
Agreement has been terminated or in the event that the remedies provided for in
this Section 12.9 are not available or otherwise are not granted and
(ii) nothing set forth in this Section 12.9 shall require any Party to institute
any Action for (or limit any Party’s right to institute any Action for) specific
performance under this Section 12.9 prior or as a condition to exercising any
termination right under Article 9, nor shall the commencement of any Action
pursuant to this Section 12.9 or anything set forth in this Section 12.9
restrict or limit any Party’s right to terminate this Agreement in accordance
with the terms of Article 9 or pursue any other remedies under this Agreement
that may be available then or thereafter.

 

17



--------------------------------------------------------------------------------

12.10 Relationship of the Parties. The relationship of the Parties, or any
Service Provider and any Service Recipient, to each other is that of independent
contractors and neither Party nor its agents or employees shall be considered
employees or agents of the other Party. This Agreement does not constitute and
shall not be construed as constituting a partnership or joint venture or grant
of a franchise between Aptiv and Delphi Technologies or any Service Provider and
any Recipient. Neither Party shall have the right to bind the other Party to any
obligations to third parties.

12.11 Access to Aptiv IT Systems. In the event that employees of Delphi
Technologies or any of its Subsidiaries are provided access to the information
technology systems of Aptiv or any of its Affiliates in connection with the
provision or receipt of Services, Delphi Technologies will cause such employees
to sign and deliver to Aptiv a reasonable confidentiality agreement acceptable
to Aptiv, and an agreement to abide by Aptiv’s rules, regulations and policies
applicable to such employees’ access to and use of such information technology
systems (copies of which will be provided to Delphi Technologies and such
employees). Delphi Technologies shall ensure that all such employees comply with
such agreements, and shall be jointly and severally liable with such employees
for any breaches thereof.

12.12 Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this.

12.13 Conflict. In case of any conflict between the terms and conditions of this
Agreement and any Exhibit, the terms and conditions of the Exhibit shall govern.

12.14 Survival. The provisions of Section 2.3, Section 2.4, Section 2.9,
Section 2.5, Section 3.1, Article 6, Article 7, Article 8, Section 9.4, Article
10 and Article 12 shall survive the expiration or the termination of this
Agreement.

12.15 Taxes. All sums payable under this Agreement are exclusive of value added
tax, sales tax, service tax and turnover tax that may be levied in any
jurisdiction which shall (if and to the extent applicable with respect to a
Service) be payable by Service Recipient of such Service. Each of Service
Providers and Service Recipients shall be liable for its own income taxes.
Delphi Technologies and Aptiv agree to cooperate (to the extent that it is
possible) in order to resolve tax issues associated with this Agreement.

[Signature page follows.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

DELPHI AUTOMOTIVE PLC By:  

/s/ Bradley A. Spiegel

Name:   Bradley A. Spiegel Its:   Attorney-in-Fact DELPHI TECHNOLOGIES PLC By:  

/s/ David M. Sherbin

Name:   David M. Sherbin Its:   Director

[Signature Page to TSA]